 Case 2:92-cr-81058-MFL ECF No. 975, PageID.2429 Filed 03/05/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                     Case No. 92-cr-81058
                                                     Hon. Matthew F. Leitman
v.

D21, RONALD HUNTER,

     Defendant.
__________________________________________________________________/

       ORDER (1) GRANTING DEFENDANT’S MOTION FOR
COMPASSIONATE RELEASE (ECF No. 952); (2) DENYING PLAINTIFF’S
 MOTION FOR A FULL STAY PENDING APPEAL; AND (3) GRANTING
  LIMITED STAY TO ALLOW PLAINTIFF TO SEEK STAY PENDING
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE
                      SIXTH CIRCUIT

      Defendant Ronald Hunter is a federal prisoner in the custody of the Federal

Bureau of Prisons. In 1998, Hunter was convicted of murder in furtherance of a

continuing criminal enterprise in violation of 21 U.S.C. § 848(e)(1)(A) and carrying

a firearm during and in relation to that crime in violation of 18 U.S.C. § 924(c). (See

Judgment, ECF No. 963-2.) The court sentenced Hunter to life imprisonment on the

murder conviction and a consecutive term of 60 months’ imprisonment on the

Section 924(c) conviction. (See id.)

      On November 13, 2020, Hunter, acting pro se, filed a motion for

compassionate release. (See Mot., ECF No. 952.) The Court subsequently appointed


                                          1
 Case 2:92-cr-81058-MFL ECF No. 975, PageID.2430 Filed 03/05/21 Page 2 of 5




Hunter counsel (see Order, ECF No. 953), and that counsel filed supplemental briefs

on Hunter’s behalf. (See Supp. Brs., ECF Nos. 957, 968.)

      The Court held a video hearing on Hunter’s motion on March 3, 2021, and it

continued the hearing to March 4, 2021. (See Notices of Hearing, ECF Nos. 970,

974.) For the reasons explained in detail during the March 4, 2021, motion hearing,

Hunter’s motion is GRANTED. The entirety of Hunter’s sentence is reduced to

time served. Hunter shall be released from custody.

      Immediately upon Hunter’s release from custody, he shall begin serving the

five years of supervised release that were originally imposed as part of his sentence.

(See Judgment, ECF No. 963-2, PageID.2116.) Hunter shall comply with all of the

terms of supervised release that were originally imposed, and the following

additional terms:

            For the first twelve months of supervised release, Hunter shall be

              subject to home confinement (with location monitoring) at his

              residence. The supervising probation officer assigned to Hunter’s

              case shall choose the location monitoring equipment. The Court will

              waive the costs of monitoring due to Hunter’s indigence. During this

              period of home confinement, Hunter shall not leave his residence

              other than for employment or to look for employment, religious

              services, educational programming, medical appointments, substance

                                          2
 Case 2:92-cr-81058-MFL ECF No. 975, PageID.2431 Filed 03/05/21 Page 3 of 5




              abuse and/or mental health treatment programs, appointments with

              counsel, and/or other activities approved in advance by his supervising

              probation officer;

           Hunter shall participate in mental health counseling as directed by his

              supervising probation officer; and

           Hunter shall participate in alcohol and/or substance abuse treatment

              programs as directed by his supervising probation officer.

      At the conclusion of the March 4, 2021, hearing, the Government requested a

full stay of the Court’s ruling during the pendency of the Government’s appeal. The

standard governing the Government’s request for a stay is as follows:

            “The party requesting a stay bears the burden of showing
            that the circumstances justify an exercise of [our]
            discretion.” Nken v. Holder, 556 U.S. 418, 433−34, 129
            S.Ct. 1749, 173 L.Ed.2d 550 (2009). We balance four
            factors to determine whether a stay is appropriate: (1)
            whether the government “has made a strong showing that
            [it] is likely to succeed on the merits”; (2) whether the
            government “will be irreparably injured absent a stay”; (3)
            “whether issuance of the stay will substantially injure”
            other interested parties; and (4) “where the public interest
            lies.” Hilton v. Braunskill, 481 U.S. 770, 776, 107 S.Ct.
            2113, 95 L.Ed.2d 724 (1987). Further, the court may
            consider any danger a defendant might pose to the public
            if released, and the government's interest in continuing
            custody pending a decision on the merits of the
            appeal. Id. at 777, 107 S.Ct. 2113. Where the government
            “establishes that it has a strong likelihood of success on
            appeal, or where, failing that, it can nonetheless
            demonstrate a substantial case on the merits, continued
            custody is permissible if the second and fourth factors in
                                         3
 Case 2:92-cr-81058-MFL ECF No. 975, PageID.2432 Filed 03/05/21 Page 4 of 5




             the traditional stay analysis militate against release.” Id. at
             778, 107 S.Ct. 2113.

United States v. Bass, --- F. App’x ---, 2021 WL 476467, at *1 (6th Cir. Feb. 5,

2021).

      The Court declines to stay its ruling during the pendency of the Government’s

appeal. With respect to the first stay factor, while this is a close case and while

reasonable minds could disagree as to whether Hunter is entitled to compassionate

release, the Government has not made a “strong showing that it likely to succeed on

the merits” of its appeal. Id. With respect to the second factor, the Court is not

persuaded that the Government will suffer irreparable harm without a stay. As the

Court explained in detail on the record, the Court does not believe that Hunter poses

a threat if released. Moreover, the Court has required Hunter to remain under home

confinement for a period of twelve months, with electronic monitoring, and thus

Hunter will be closely monitored during the pendency of the Government’s appeal

to ensure that he complies with the terms of his supervised release. Under all of

these circumstances, a stay is not necessary to prevent harm to the Government. The

third factor – whether a stay will substantially injure other interested parties – does

not appear relevant here. Finally, the Court believes that the public interest favors

the granting of prompt release where, as here, a defendant has shown that he deserves

compassionate release and where he can be released under terms that will protect the



                                           4
 Case 2:92-cr-81058-MFL ECF No. 975, PageID.2433 Filed 03/05/21 Page 5 of 5




public. For all of these reasons, the Court denies the Government’s request for a full

stay pending appeal.

      However, the Court will grant the Government a limited stay – for a period of

21 days – so that the Government may file a notice of appeal with the United States

Court of Appeals for the Sixth Circuit and seek a full stay pending appeal from that

court. Given this temporary stay, the Bureau of Prisons is not obligated to release

Hunter under the terms of this order until March 26, 2021.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: March 5, 2021

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on March 5, 2021, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          5
